When the tax was assessed, the land was in the possession of an occupant, who was living upon it but was not the owner, and it should have been taxed as resident. If the occupant consented to be taxed for it, it should have been taxed under Gen. St., c. 50, s. 11, which is as follows: "Real estate and personal property shall be taxed to the person claiming the same, or to the person who is in the possession and actual occupancy thereof, if such person will consent to be taxed for the same; but such real estate shall be taxed in the town in which it is situate." If the occupant refused to be taxed for the property, it should have been taxed as resident, under Gen. St., c. 50, s. 16: "If any person not the owner is living on any farm or in any house on the first day of April, and refuses to be taxed for it, it shall be taxed as resident by the number of the lot, or such other description as it is commonly known by, with the name of the occupant as such; and estate so taxed shall be holden and liable to be sold in the same manner as the real estate of residents is holden and sold for taxes." In either case it should have been taxed as resident. Gen. St., c. 50, ss. 11, 16, 17, 18; G. L., c. 54, ss. 11, 19, 20, 21; Bowles v. Clough,55 N.H. 389; Brewster v. Hough, 10 N.H. 138.
The assessment of the land as non-resident being irregular, the sale for taxes was unauthorized, and the collector's deed conveyed no title.
Verdict set aside,
FOSTER, J., did not sit: the others concurred. *Page 589